Citation Nr: 0519847	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for hepatitis, 
claimed as hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel

INTRODUCTION

The veteran had active duty service from September 1970 to 
January 1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in June 2005.  At this time, he testified that he no 
longer wished to pursue his claim of entitlement to service 
connection for bilateral hearing loss.  Therefore, this issue 
is no longer considered to be in appellate status.

The issue of entitlement to service connection for hepatitis 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in May 1984, the RO denied the 
veteran's claim for entitlement to service connection for 
hepatitis; the veteran did not file a notice of disagreement 
to initiate an appeal.  

2.  Evidence received since the May 1984 rating decision does 
raise a reasonable possibility of substantiating the claim 
for entitlement to service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the May 1984 rating decision 
is new and material, and the claim for service connection for 
hepatitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below,  no further assistance is required in regard to 
the matter addressed in the REASONS AND BASES section of this 
decision.

In a May 1984 rating decision, the veteran's claim for 
entitlement to service connection for hepatitis was denied.  
This decision is final.  38 U.S.C.A. § 7105(c).  However, 
when a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In September 2001, a written communication from the veteran 
was accepted as a request to reopen his claim to service 
connection for hepatitis, claimed as hepatitis B and C.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Pertinent evidence received prior to the May 1984 rating 
decision included the veteran's service medical records and 
VA treatment records up to 1984.  The RO denied the May 1984 
claim on the basis that there was not sufficient evidence to 
show service incurrence of hepatitis.

Evidence received since the May 1984 rating decision includes 
post-1984 VA treatment records and several VA examination 
reports addressing whether or not the veteran currently has 
hepatitis B and C and whether or not any current hepatitis is 
related to the veteran's active duty service, including a 
July 2004 VA examination report addendum indicating that "it 
could be" that the veteran developed hepatitis B in service 
as secondary to contaminated tattoos.  This evidence is new 
and pertains to the matter that served as a basis for the 
RO's May 1984 denial.

Upon review, the veteran has provided new evidence that 
raises a reasonable possibility of substantiating his claim.  
The medical records and examination reports address both the 
current disability and its etiology.  As such, the evidence 
received since the May 1984 rating decision is "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and the 
veteran's claim for service connection for hepatitis is 
reopened.  38 U.S.C.A. § 5108.




ORDER

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
hepatitis, claimed as hepatitis B and C.  To this extent, the 
appeal is granted.


REMAND

The Board notes that there are several VA examination reports 
and medical opinions addressing what type of hepatitis the 
veteran currently has and the etiology of such disability.  
Unfortunately, the evidence, including the July 2004 VA 
examination report addendum is not clear and is 
contradictory.  The Board thus finds that additional medical 
clarification regarding the nature and extent of the 
veteran's hepatitis is required in order to adjudicate his 
claim.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA examination, with an appropriate 
examiner, to ascertain if he currently 
has any liver disability, to specifically 
include hepatitis A, hepatitis B and 
hepatitis C.  It is imperative that the 
veteran's claims file be made available 
to the examiner for review in connection 
with the examination.  Any laboratory 
tests deemed appropriate and necessary by 
the examiner should be conducted.  If the 
veteran currently has hepatitis A, 
hepatitis B, hepatitis C, or any other 
chronic liver disability, for each type 
of liver disability found, the examiner 
should indicated whether it is at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) that the disability 
is related to the veteran's period of 
active duty service, including his 
episode of liver dysfunction noted in his 
service medical records.  A detailed 
rationale should be provided for all 
opinions expressed in a typewritten 
report.

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine whether 
service connection is warranted for 
hepatitis.  If the determination of this 
claim remains unfavorable, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	A. C. MACKENZIE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


